The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the jury and we see no reason to disturb its verdict. Defendant’s argument concerning the sufficiency of the possession count is unpreserved (People v Gray, 86 NY2d 10), and we decline to review it in the interest of justice. Were we to review it, we would find it to be without merit. The record amply establishes that defendant acted with his codefendant both in the sale and in the possession of the drugs with intent to sell.
The court’s Sandoval ruling was a proper exercise of discretion. Concur—Ellerin, J. P., Rubin, Kupferman, Williams and Mazzarelli, JJ.